OFFICE    OF   THE    ATTORNEY      GENERAL    OFTEXAS
                              AUDTIN




                             A
Eonorablo   QOoqa       H. @wQ~u’d




                         opinhn
                          MO
                        9.1
                         old
Cwomttollolof Pabllr Aeooantr




                         ti,
                           ;,-:a-
      #




                         .&11
                           .Bo. appropr
                              2,46th
Bear all?:




                                                       LegmatlA.




                         6, Aotr 44th sagmatllre, SM. call.
                         h. 478, 0, l8S4, ~ovl4.8 a8 iollow8r
          “mmlp en8eB o flddllo ter im&
                                      th i8lio t
     r im1never
            1   lx o ee6
                      UTO p etnnt 65) o fth e
     tota14mwlt of state mad8 lap.a!ad ror 01a
     Age A8sl8tanoo;proTided,howuer, that the
     Tua8 Old A@ A88i8tanO~ooaiulon is empow
     Or.6 t0 aOO.pt tilt-8             l   ?OgS'hti8   &U&
     allooatodta the         @atO 0$ Fua 8Zo rldrfnim-
     tratin upan             by tbr t&oral 00vUnnent
        or the 800181seonrltg Board, a84 memo ny
        k expoaaoaroraarrsirtntl~*purpoaaa in
        ldditia fo
                 n that allowd tar ldalniatntirr
                out o fsta t.
        pa.rpoaea           twBd0 lp endml.”
           Bt'AotO 44th k&ldI3M,     Sr& Call. Soas. H.B.
8, Oh. 498, pa ZO40, the kai8latrrs ude     8om ohagea
sll thr f-     Old A@ kaitaam    lot and fk   6uti.0
thontofomporf0aed      bythrfuaa    Old Age AaalaSanoa
Qariuioa wm -008        uwr tb tboard.or 00ntrp1. nd8
ht.   00 did 8. b 06 Uf thr at& &6:i#lOtMO,     f!Edtin.
0.08.    0rut.d tha Toxa8 Ql6 A&a Auiataaoe Pllauar a
aopamte lo a o a alntth8
tiOa WOlW
      8 rrd0 t0 8aid
* a ib a ndlaalotaaoo
hotion 6 Of‘H.  B. ti l
Word into 8. 8. . Of (lu brd 0111. 8.80. 4pYmL+dm-
latare a8 ArMcUr_$Z& goo.‘g LD th8 Sollow* 18&mgor
             m      ~8Oi~&BidOk~i~th18AOt
        sh a ll uvo r lx m @ flv0   par Oo a t
                                             ( !i$
                                                 o f’tlw
                                                    )
        to ta O lB OWA~l~a b d fbr Old-Ago Asa~taneo~
        prwlWl,     h o mnr ~that   th ao o mluio ia
                                                   a o m-
        p o wo m4to loeopt        cuds 8p p r o Qr iao ated
                                                         d
        o llo mtoto d tw 8ta7 0 o fTo ua fo ra tlnia S8-
        tmtir rlmoby         tbYu4.n1oov.rnmaA*or
        tb&elal&oarlt           Boua.0adunny.k
        lx p a na io      lotratin
                  ~ r l6Dl.n     Jup o o    la la a l-
        t:o ato tlmt a l& wefo r8     tmthw    p ltr -
        -*a    oa tOSB ta kem68lp ea 6.6.~

l
8& ” w
   The
       m0ts       te
      r o r 6y -8ir   th
                            O
                  Itoginlatum
               Dapartuat      f lo“elf-   p r wla i
                                8. 8. So. Sg
   aapmmukt~~go8~pto~r1,1~9,aaang
ot~rdutbO,~k~er~a~fratioa~t~                                   Ol6
Age Aa010tan0.      Aot.   Ym qwtm     the   follawlBg   portlllut
proviaionm of maid Aotl

             m-0.   9   r0i.    ui   or the righta, sumera an4
        dotisa huetofom        a6aforx-d by law UQO~ $ho *X88
&a.




          “0.0. ST (a). Thor@ la &*xmbr orntod lath8
      9X'O@8-~0? th e 8b OtOfTOXU  l8lWOti1ta t0 k
      kaownaatha *StakDopartmatoi Pablia Rolfuo
      mid’ , b .b rapt 8opnrate M apart nom all other
      funa8 by the&tat0TmaatuQ.. It 18 prarldedthat
                     out oi mayronioa Ulooatdto
      the Irglalato~ar
      wld Tuud, ma Opproprtatomua0 ot maey maffloi0at
      to p-the   d 8 and l8a l8ta ato
                                    n toady oltluna or
      ~&8~f~t&T~@rlyOiOth~8ar1~                  U
      prw1d.d ior lnthia Aot. It la furtbr prorl6d
      t&&tj OUt Of Uia md, thr &8gi8htUXO.Y     4'
      proprlatomnloa to k uaad for the purp0008of
      l4 mla l8ta r th yAat.”
                    ir l8
                        :
                          ._
        The doputmatal   a pro&Wiatico bill   of tlm
?orty-SxthkglUaturr,   8. g . lo, 409, makm oetaln
ltemlrrdl
        pproprlAtion0 for the dlvl8lonoi    014 Am
AaaIatinosof tb  Etato Bopartaoatof Pub110 Wd.Sare,
prml&i.agtlmtaal6  lto a ifio
                           lppropolafiioa
                                 d      8hallbo
pitlout ~T~~80lb~lua~nwlhurd,~atrrrndama
to tho 0tato Bo&mrta+ ai Pablla Wolfam iurd by S."B.
Eoa. aao. 8. ahePpara, Page 4



mo. S6 Aota 46th lag. &(I. Bea8. iollondby thb
roils&   ridor to.4   8pprogtid0na
        %l.linborntotho TaaaOUAgeAu%s-
    taaoahld& a8 tamn8eorrod to tb stat*no-
    oarfprntbl Pabll8 Uolfarb,?uad br 8. 8. lo.      S6,
    A8t8 46thkgWatur0,Sb&ular          &uioa,to~-
    thurmw;;hUy b.lUO.8       OT hand at tha old oi a
                    are 18 h o r o l bpyP r o p r la
                                                   SOT
                                                     k4
    oaoh o tflaos m-8 .I@4 h&-t a, l@do -6
    Au&uatsllB6l,totlnetakDmgartauaat
    Pablio Uohrb for old qa 8mslstakooand Sbr
    8alarlor lW&aant lapplloa,trhml,  r%8tmmnoo,
    cad ma&oat   .apruor mmeoe8ary in tlir
                                         lrtondon
    Of 8rid Ou O& O
                  l8Oi8b B blnd
                              O ill86Nid8tb Z~
    Bll    the   dUti08 rbuuimb*    8aid. Dlp8rtmat by tb
    OldAgb       kal8taaoo   Uw8, end. tit paymnt of
                           nmaa68  Or Stat0 Tmaanry  Oar-
    !i%%:%%&edtherdor               togdmrwith    lnt-
    omit  themon, oatatudlngo~      Aagaat  8l 19.939
    thatwam.188ord lglaottlm 9~88 Oldi0 A&a-
    taao8 maa andortb     proTi8iooO of H. b. lo. ST,
    liOt8ot the UthLegllatw,        Jad 0. S. and un6ar
    t&     ~iOiOB8      Of it.     B.     199,'&t8         Oi,th0   &th
    h@i8&tOM          ti@ U
                          & 88iOailt    ,lOOO?dUOO
    with8bhedufaof    paymats    laarrthorlud+n4         41:
    NOW     in Ii.8. f0. lT9 Urd H. 8. IlO.      ZO46,
    Aot8,Row       &aa%oa, 46th Ie~abtrru             md
     inlocotdaaob  rdth ap&WO~tLoM         -48    ior




                                                                            r
     tbr biumlum,  thr Boprrtmbntim authorIzab  to
     l000pt irom th0 ~0-1   8001~ fh0Prlty Boma mf.
     fun60 that my bb ~~Ob&Od   w 8dd   -d     t0 th0
     Ropartaoatror~ablalatratlrr apea808., and da
     mp4tmat         0a a ma8uoh r o a ma faindo
                                           l     libeatea
     for   adnlni8tSathO         OXtill             la   additionto Nrul~
     wpropriat0a      sorthorn0         pucpou8           oat   of 8tnta

     mntlu protia04 bylaw.                  Intha         rreMfh* aova
tot8litomi+rd  rpprropriation8outof8tdo
fQad0 for   a&mlniLtrat~clr or0 ‘ham than fim
@or oont(S#) ai UI    totalupenUtf9nafor
aaalatanaa out of llLftmd8, Stata sob     r04.
               WO ba          lttOB t:On
                                      t0 kOtiorr                         6 &     8.    B.       Lb,
whIohllmIt~th.amuatoC                              Llkto~uadawhlohooalaba
ee           for la8inbtration~
                             jmrpo8.8 to                                 v$0s         the tutu


taaoa* roam        k                      t   oa    dmUS8tr4tloa lr2pandltare8;
         In &n &room IkptIatAbaa4                                         T. dageaa               (cc.*.
lw91 am 13.u. 6w, it la 8t&Oa:




               9h0gb80rur~~0i88tat0d~s9m~.s~.p.
              ---    - -_

               Qathb          romatmatlom~on 8otorprol
       rlaioathathbab~0nmu14~4 m0a80t04    c
       ~8~tOd,t~OirO~t~Ot~tthOO~nJ
       #tatutoryha~~ba8                 orCh8t
                            baoa~atIfIedd,
       It km koa proaorrod Ilrohbagod,
                                    In outalapar-
       tibelara,         4        k     takaa       into    l0miaOmiaD~                 am
       U    Old    t0 tk          88OUtainwnt               Oi thO       .k&i8btiTO
                  g e o f a ltatutama8t
              8aIoaoi a lIgulfIoaatua
       fron    M aaoadmat or rwoabotuat                                  iadioatea          a
       6eaIm to ohaagatha offoot                            or    lntmrpr*tatIcn
       0t tb sot, 0t M tnt0nti0a to bx0irrd0 thb
       objabjaa~mmto'o"lOOO8Qli8hbd by thr wOrda

               uo &TO offrot                  to thi8       ralo        lrd ooabtrub              mot100
8 of H. 8. Ho. 0 to bo bo8authrn 8eotion8 o? H. B. M
a~t~ttholImItatlo~oath, amomntoi admlnlatrrtlnox-
-o.    pamblo          Oat   Of       8tUti       m&8      :I    ihit           t0    6$ Ot        the
tota   mt  lrpaad  for                        0             u8f.gwaoo            aoh            will
~uO~U&OTO~~~~WO~~~                                      k fudo oxpba4.bbLtB&
mud,        Wador thl8        oon8trwtlon                thb 5$ pro+l8lon
oonml AppmprI8tiaaBill la bat dooluatoryat tbr
                       la?,althoryhlxpre88bd ia.
llmltdioa intho UOUOXUIX
8onwbt blaar.r~l-m4+
Hon. the. H. Shep~srd, Page 7


          Under the constructionwe plaoe upon Seottiu
8, Artlale 8, H. B. 8, Third Called Session, pbrty-
fourth Legislature, It beoomea umeoessery to dote-e
whether the liaitatlon aontainedtherein must supersad+
a provision In the DepartmentalAppropriationBill.
Sfhoe the Federal Goverment has not withdrawn its pazc
tloipation,we have not oonaidoredthe questionswhiah
may arise upon the happettIngof this oontingenoy and
reapeotfUly request that you submit such questions
when the nsoesslty arises.
          In ensvferto your rirst queetion it Is our
opinion that the limitation upon the percentage rate to
be applied to administrationexpenses luaurred in pay-
ment 0r Old Age Asaiatmae  is S$ 0r the total mormt
expended for Old Age A8aliatamoe,but we.express no opia-
Ion upon what peraentagewill be applioable lr~aud wheW
the Federal Govermnent dthdraws its partiolpation.
          With referenoe to your aeooud question,, the
rive per oont linltatlon OR the payments from State f'unda
ia to be measured by the total emouut expended~for014'
Age Assistsme whioh inelodeaState and Federal fuada ox-
pexuledby the Board.
          'Tnaddition to the above advxluistrative
                                                 expense
allowed out or State funds, auy moneys slloeatedby tlm
Federal Goveruweut to the Board for administratIveex-
pense ntayelse be expended ror au,& purpose.

                                   Yours very tlu1y




CCCrBT